Citation Nr: 1417518	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for panic disorder.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The rating decision increased the Veteran's disability evaluation for panic disorder from 10 percent to 30 percent.  

The Veteran testified at a hearing in June 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  The record was held open for an additional 30 days so that he could submit additional private medical evidence, but none was received during that time.  

With the exception of the transcript from the Veteran's June 2013 hearing, a review of the Virtual VA paperless claims processing system does not reveal additional pertinent evidence.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised in a March 2013 statement from the Veteran, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case for the following five reasons.  First, the Veteran submitted a favorable determination from the Social Security Administration and specifically did not wave initial RO consideration and requested that this case be remanded to the RO for review of the new evidence.  Second, the SSA records that are the underlying basis for the favorable determination are not of record.  Third, the Veteran testified that he was hospitalized for his psychiatric condition at a private hospital and the RO has not obtained these records.  Fourth, the Veteran credibly testified that his psychiatric symptoms have increased in severity since his February 2013 VA examination.  Lastly, a TDIU claim has been raised and further development is required for it to be properly adjudicated.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Attempt to obtain the Veteran's SSA records that are the underlying basis for the January 2014 favorable determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

2. Provide the Veteran with a release form for medical records generated by private health care providers, to include Latrobe Hospital.  If the Veteran returns the form, attempt to obtain these records and associate them with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Schedule the Veteran for a psychiatric examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the current severity of the Veteran's panic disorder and its impact on his employability and daily activities.  The examiner should address the Veteran's June 2013 hearing testimony wherein he asserted that he has flattened affect, stereotyped speech, impaired memory, and inability to understand complex commands.  A GAF score must be provided, if possible.  

c) The examiner must provide an opinion as to whether the Veteran's service-connected panic disability precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner may not consider impairment caused by age or nonservice-connected disabilities.  

d)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  If and only if the VA examiner finds that the Veteran is unemployable solely due to his service-connected disabilities, refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration for any time during the appeal period where his disability ratings do not meet the threshold criteria set forth in 38 C.F.R. § 4.16(a) (2013) that must be met before a schedular TDIU may be considered.  

5. After the above has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

